DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a method of treating a water system to reduce biofilm formation or bacterial growth in the water system, classified in US CL: 210/749 or  CPC CL: C02F 1/68.
II. Claim 25, drawn to the alkyl polyglycoside composition, classified in US CL: 424/78.09 (biocide/anti-fouling), CPC CL: A61K 31/74 or CPC CL: C07H 15/00 (organic Chemistry). 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of applying a biocide or bacterial agent to water can be accomplished using an anionic surfactant or by using a quaternary ammonium compound. Furthermore, the using an alkyl polyglycoside can be used in a materially different method for example as a corrosion inhibitor.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the composition is not required for a method of using the composition for treating a water system (e.g. searching different classes/subclass or electronic resources or employing different search strategies or queries). 
The inventions have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Ms. Jill Link on March 22, 2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 25 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Action on the merits of claims 1-24 follows:
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in drafting the abstract.
In the Abstract:
Line 1, delete “Disclosed” insert –Described-- 
 Line 3, delete “disclosed” insert –described--
Appropriate correction is required such as delineated above.
In the Specification:
The disclosure is objected to because of the following informalities: On
Page 3, after the heading “Brief Summary of the Invention”, line 6, delete “US Application No. __/___,___” and insert --US Application No. 16/774,266—
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., 6,080,323.
	Yu et al. teach a method removing biofilms for surfaces submerged in a fouled water system by adding to the water system and alkyl polyglycoside having the chemical formula:

    PNG
    media_image1.png
    163
    307
    media_image1.png
    Greyscale

Where R is a C8-C10 alkyl chain and the degree of polymerization (DP) is from 0 to 3 carbohydrate units.  Yu et al. teach that that alkyl chain is linear and the DP is preferably 1.1 to 1.5.  The amount of alkyl polyglycoside added to the water system can be in the range of 0.1 ppm to about 10 ppm.  The preferred amount is from 1ppm to 10 ppm.  The alkyl polyglycoside can be added to the water system by slug, intermittently or continuously.  A biocide can also be added to the water.  The amount of biocide added to the water system is dependent upon the particular water treatment applicant.  Biofilms are removed from all types of submerged surfaces which include glass, metals, wood and plastics.  The APG (alkyl polyglycoside) can be used to reduce biofilms in industrial water systems or a recreational water system, the industrial water systems include cooling water systems, air washers, evaporative condensers, pasteurizers, air scrubbers, produce sanitizer streams, fire protection water systems and heat exchanger tubes.  The recreational water systems wherein the addition of APG reduces biofilms include decorative fountains, hot tubs, spas, fully body immersion systems such as swimming pools.   The APG (alkyl polyglycoside) is added to fouled water systems, and biofilms were effectively removed from the submerged surfaces as compared to other commercially available biocides and biofilm removal was effective without having to add chemical biocides.   The additions of alkyl polyglycoside offers a low or non-toxic means for controlling biofouling and the APG is biodegradable providing and environmentally acceptable approach for water treatment.  The APG does not affect corrosion and scale inhibitor programs which are used in industrial water treatment.  [Note Column 2, lines 35-56; lines 66-67 and Column 3, lines 1-45]
	However, Yu et al. does not specifically teach that the alkyl polyglycoside is a cationic alkyl polyglycoside.
	One having ordinary skill in the chemical fields and water treatment field would recognize that alkyl polyglycoside has been used as a nonionic surfactant, alkyl polyglycoside is nonionic.  Applicant has specifically claimed using a cationic alkyl polyglycoside for biofilm or fouling reduction.  Applicant has admitted and taught that the cationic alkyl polyglycoside can be used as being effective in corrosion resistance.
Yu et al. has taught that alkyl polyglycoside (APG) is effective in removing biofilms form surfaces submerged in a fouled water system and adding to the water system an alkyl polyglycoside to the water system.  Yu et al. further teach that biocides can be added as to the APG, the other biocides include quaternary amine compounds which when added with the APG and to the water can result in making a cationic APG containing solution.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed that APG is effective in removing biofilms in water systems, the only difference is that applicant is claiming using a cationic APG whereas the ordinary artisan familiar with chemistry or water treatment would recognized that APG is nonionic surfactant having no charge.  The cationic form of APG has a positive charge or in applicant’s case includes at least one cationic group in its alkyl groups.  As stated above, biocides can be added with APG for treating the water, the biocides include chlorine based biocides, bromine base biocides, peracetic acid, glutaraldehyde and quaternary amine compounds, etc. [Column 3, lines 5-35] The quaternary amine compounds in the water with the APG could potentially result in a cationic APG or charged solution for water treatment as it would have been obvious from reading Lu et al. to provide a method of treating a water system by the addition of a cationic APG where APG for biofilm reduction has been taught, thus rendering the invention as a whole obvious to one having ordinary skill in the art at the time of filing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Derian et al. teach recovery and reuse of sugar derived nonionic surfactants from aqueous solutions.  Killough teaches a treatment composition which includes an oxidant, biocide, scale inhibitor and anti-foulant agent for treating components of and industrial process wherein the anti-foulant is APG.  Smith et al. teach antimicrobial quaternary surfactants based on alkyl polyglycoside which are cationic.   Glanz et al. teach a method for permeate flow path sanitation in a reverse osmosis system.  Balasubramanian et al. teach compositions and methods for biofilm removal.  Karandikar et al. teach non-streaking durable compositions for cleaning and disinfecting hard surfaces.  Koltzenburg et al. teach a process for the treatment of synthetic textiles with cationic biocides.  Coughlin et al. teach removal of biofilm from surfaces.  Dismascio et al. teach submergible biocide reactor and method.  Eldridge teaches compounds, compositions and method for controlling biofilms and bacterial infections.  Kong et al. teach low residue cleaning solution comprising C8-C10 alkyl polyglycoside.  Barak teaches control of development of biofilms in industrial process water.  Malik teaches a method for inhibiting oxidation of ferrous metals with alkyl glycosides and composition for cleaning ferrous metals.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771